IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10575
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

HAROLD JERIOD JENNINGS,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-300-1-X
                      --------------------

                           December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Harold Jeriod Jennings appeals his judgment of conviction

for possession of a firearm by a felon solely to preserve his

issue before the Supreme Court.    Jennings argues that 18 U.S.C.

§ 922(g)(1) is unconstitutional on its face because it does not

require a substantial effect on interstate commerce; that the

indictment in this case is fatally defective because of its

failure to allege a substantial effect on interstate commerce;

and that there is an insufficient factual basis for conviction


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10575
                                -2-

under the statute because the mere movement of a firearm from one

state to another, at some undetermined time in the past, does not

constitute a substantial effect on interstate commerce.   This

argument lacks merit.   See United States v. Rawls, 85 F.3d 240,

242 (5th Cir. 1996).

     AFFIRMED.